Citation Nr: 0836223	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  02-13 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines which found that the appellant 
had no recognized service and that he was not eligible for VA 
benefits.  

In October 2003 the Board denied the appellant's claim.  The 
appellant appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a September 2005 Memorandum Decision, the 
Court vacated the Board's October 2003 decision and remanded 
the matter for further proceedings consistent with its order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has determined that the appellant was not provided 
sufficient notice with respect to the evidence and 
information necessary to support his claim.  Specifically, 
the Court found that the appellant had not been provided with 
guidance concerning the evidence necessary to establish 
veteran status, and concluded that such was a violation of 
the first VCAA notice element.  See Pelea v. Nicholson, 19 
Vet.App. 296, 305-06 (2005).

Accordingly, the case is REMANDED for the following action:

Issue to the appellant appropriate notice 
regarding the evidence and information 
necessary to establish veteran status.  

If upon completion of the requested actions, the claims 
remain denied, the case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




